DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/EP2017/051007 filed 18 January 2017. Acknowledgment is made of the Applicant’s claim of foreign priority to application GB16009185 filed 18 January 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 July 2022 has been entered.

Examiner’s Note
Applicant's amendments and arguments filed 20 July 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 20 July 2022, it is noted that claim 1 has been amended to narrow the ranges and species. Support can be found in the specification at [0064]. No new claims or matter has been added.

Election/Restrictions
Applicant has previously elected DUROTAK-87-4287 (pressure sensitive polyacrylate adhesive) and linoleic acid (penetration enhancer).

Status of the Claims
Claims 1, 3, 15-16, 19-20, and 23 are pending.
Claims 15-16 are withdrawn.
Claims 1, 3, 19-20, and 23 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ravula et al. (Drug Dev Ind Pharm, 2016; 42(6): 862-870) in view of Santoyo et al. (International Journal of Pharmaceutics 117 (1995) 219-224) in view of Henkel (https://www.pressure-sensitive-solutions.com/content/dam/uai/AIH/master/images/drug-delivery-polymers/transdermal-adhesives-guide.pdf) in view of Wieman et al. (The Journal of Pain, Vol 11, Iss 4, Supplement, S50, April 01, 2010).
The Applicant claims, in claim 1, a transdermal patch comprising an oxymorphone layer comprising oxymorphone (2-3%), a pressure sensitive polyacrylate adhesive comprising hydroxyl functional groups and an acrylate-vinyl acetate and devoid of a crosslinker (92-94%; viscosity of 7500-8500 mPa-s), and a penetration enhancer selected from oleic acid or linoleic acid (4-5%) wherein the oxymorphone layer has a surface contacting the backing layer and a surface contacting the skin during use. Claim 3 narrows the amount of oxymorphone. In claim 19, the thickness of the oxymorphone layer is from 2.5m-2.5mm. Claims 20 and 23 narrow the ranges on the oxymorphone, adhesive, and linoleic acid.
Ravula teaches an adhesive transdermal patch formulation comprising analgesic drugs such as codeine and acetaminophen for the treatment of moderate post-operative pain in children (abstract; pg 862, ¶1). The codeine is purchased as a phosphate salt (pg 863, ¶6) but converted to the free base prior to inclusion in the patch composition (pg 864, ¶3). The overall composition is prepared by dissolving the analgesic drug in a pressure-sensitive adhesive such as DURO-TAK 87-9301 along with oleic acid (5%) as a penetration enhancer (pg 864, ¶5-6). The composition is then laminated onto a polyester film backing layer (id). Ravula teaches that any DURO-TAK adhesive can be used based on the solubility of the analgesic agent (pg 866, ¶3). Regarding the dosage of analgesic agent, Ravula teaches that the recommended daily oral dose of the drug (in this case codeine), is extrapolated to the desired patch size in order to develop a safe and effective dosage (pg 865, ¶2). The ultimate dose, however, is determined by a detailed pain assessment of each individual (id). The overall amount of codeine estimated to be in the patch is 464.4 g/cm2 which translates to 17,415 g for a 37.5 cm2 patch (pg 867, ¶2). The amount of adhesive is not taught by Ravula, however the adhesive is used as a solvent for the analgesic, thus an effective amount required to dissolve the drug is required.
Ravula does not teach using Durotak-87-4287 as the adhesive nor does it teach using an adhesive in amounts of 92-94%. Ravula does not teach using linoleic as the penetration enhancer or oxymorphone as the analgesic agent.
Santoyo teaches that linoleic acid is an alternative penetration enhancer to oleic acid (abstract; pg 221, Table 2).
Wieman teaches that oral opioids for pediatric postoperative analgesic were assessed (pg 1). Oxymorphone was found to be generally well tolerated in pediatric patients at a low dose of 10 mg and that higher doses were being tested to determine the necessary amount of drug for longer lasting efficacy (pg 1).
Henkel teaches transdermal pressure sensitive adhesives for patches which include DUROTAK-87-4287 which has a viscosity of 8000 mPa-s along with DURO-TAK 87-9301 which has a similar viscosity and similar performance properties (pg 2).
It would have been obvious to use DUROTAK-87-4287, a known polyacrylate adhesive with hydroxyl functional groups, no crosslinker, and a viscosity of 8000, in place of the DURO-TAK 87-9301 of Ravula. In addition, it would have been obvious to use linoleic acid as the penetration enhancer in place of oleic acid. Regarding the analgesic, Wieman teaches that oxymorphone is well-tolerated in pediatric patients for the treatment of post-operative pain. Therefore it would have been obvious to replace the codeine of Ravula with oxymorphone of Weiman. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The resulting composition is a transdermal patch system comprising oxymorphone, linoleic acid (5%), and DUROTAK-87-4287.
Regarding the amount of adhesive and thickness thereof, it would have been obvious to increase the amount of adhesive as needed through routine optimization based on the solubility and required dosage of the analgesic. The amount of active drug similarly can be adjusted based on the required dosage and individual requirements for the patient being treated including body weight and age. That being said and in lieu of objective evidence of unexpected results, the amounts of adhesive and analgesic can be viewed as variables which achieves the recognized result of providing the required solubility to the analgesic while providing adhesion properties to the patch and for treating a patient with the appropriate and safe amount of drug, respectively. The optimum or workable ranges of adhesive and analgesic can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). The prior art above accordingly renders obvious instant claims 1, 3, 19-20, and 23.

Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 4 and 6 of their remarks, that Table 1 in the specification demonstrates that the class of acrylate adhesives having hydroxyl groups (Duro-Tak 87-4287; Expt 8) provide unexpectedly improved oxymorphone flux compared to acrylate adhesives having a plurality of carboxyl functional groups or no functional groups at all (Duro-Tak 87-9088; Expt 6).
In response, Table 1 provides comparison of two different hydroxyl-containing polyacrylate adhesives to their carboxyl-containing counterparts (expt 2 vs expt 4; expt 8 vs expt 3). In addition, one hydroxyl-containing polyacrylate adhesive is compared to a counterpart with no functional group (expt 8 vs expt 1). The Applicant has shown the presence or absence of vinyl acetate and/or cross linker, but has not provided evidence of any additional structural differences in the different adhesives. Expt 8 is the elected species and is compared to Expt 6 which differs in that there are no functional groups, vinyl acetate, or cross linker. Expt 8 has more than double the flux of Expt 6. It is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02). It would have been expected that different adhesives with different functional variations would result in some variations of properties of the final patch composition. The data in Table 1 of the specification does not amount to unexpected results, but rather shows differences in different adhesives, which are used as solvents in the patch compositions. These data show that some hydroxyl-containing adhesives work better than some carboxyl-containing adhesives and some with no functional groups. However, these data are not sufficient in showing an unexpected result. The adhesive of Ravula can be any acrylate adhesive and is not just bound to being that of Example 3 (col 2, lns 15-22). Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments (see MPEP § 2123). That being said, it would have been obvious to use any suitable acrylate adhesive including those described by Henkel and which include DURO-TAK 87-4287 along with the similarly functioning DURO-TAK 87-4098 (see MPEP 2144.06). Moreover, the instant claims are not commensurate in scope with the data presented by the Applicant in Table 1. Claim 1 requires 82-97% of any pressure sensitive polyacrylate adhesive which comprises a plurality of hydroxyl functional groups and an acrylate-vinyl acetate, has a viscosity between 7500-8500, and is devoid of crosslinker. Table 1 only identifies one species of adhesive that fits into this category and uses it in an undisclosed concentration. There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.”); In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990).

The Applicant argues, on pages 5-6 of their remarks, that one of ordinary skill would no consider Ravula when attempting to prepare a delivery vehicle for administering oxymorphone, a more potent analgesic. Furthermore, the Applicant argues that Wieman is concerned not with transdermal delivery of less potent analgesics as in Ravula but with oral delivery of more potent analgesic oxymorphone.
In response, it is reminded that to properly teach away, the prior art reference must criticize, discredit, or otherwise discourage the solution sought. Merely teaching alternatives does not do this (see MPEP 2145 (X)(D)). Wieman is applied for its teaching that oxymorphone was found to be generally well tolerated in pediatric patients at a low dose of 10 mg for the treatment of postoperative pain. In some cases this low dose was ineffective, thus necessitating a study at a higher dose as proposed by Wieman. As such, the low dose of oxymorphone would be considered a less potent analgesic that is safe for use in children for pain. While the mode of administration (oral) differs from Ravula (transdermal) the safety and efficacy for use in pediatrics is established in Wieman. Therefore, it would have been obvious to replace the codeine of Ravula with oxymorphone of Weiman since both teach use of said drugs for post-operative pain in children. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).

Claims 1, 3, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kydonieus et al. (US 9,895,384; available as prior art under 35 USC 102a2) in view of Santoyo (International Journal of Pharmaceutics 117 (1995) 219-224) in view of Henkel (https://www.pressure-sensitive-solutions.com/content/dam/uai/AIH/master/images/drug-delivery-polymers/transdermal-adhesives-guide.pdf).
See above for a description of the claims.
Kydonieus teaches a transdermal patch comprising a layer of DUROTAK 87-4098 (55%; pressure sensitive adhesive), oleic acid (5%; enhancer), and oxymorphone (10%; drug) (col 11, lns 15-40). More broadly, Kydonieus teaches that the oxymorphone can be present in any amount up to 40% (col 2, ln 35-col 3, ln 15) and the pressure sensitive adhesive can be used in any amount greater than or equal to 50% (col 8, lns 44-54). Regarding the thickness, Kydonieus teaches the adhesive portion can be 5 mm thick in one example (col 11, lns 30-33) and teaches 10 mm thick in another example for a patch designed to last longer (col 11, lns 48-50).
Kydonieus does not teach using DUROTAK-87-4287 as the adhesive or linoleic acid as the enhancer. Kydonieus does not teach a thickness between 2.5m-2.5mm.
Santoyo teaches that linoleic acid is an alternative penetration enhancer to oleic acid (abstract; pg 221, Table 2).
Henkel teaches transdermal pressure sensitive adhesives which include both DUROTAK-87-4098 and DUROTAK-87-4287, the latter of which has a viscosity of 8000 mPa-s (pg 2).
It would have been obvious to use DUROTAK-87-4287, a known polyacrylate adhesive, in place of the DUROTAK-87-4098 of Kydonieus. In addition, it would have been obvious to use linoleic acid as the penetration enhancer in place of oleic acid. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The resulting composition is a transdermal patch system comprising oxymorphone (<40%), linoleic acid (5%), and DUROTAK-87-4287 (>50%). Regarding the adhesive layer thickness, Kydonieus teaches 5 mm and 10 mm but does not teach any required thickness limitations. As such, the skilled artisan would have found it obvious to adjust the thickness of the patch based on the intended duration of wear and last effect. That being said and in lieu of objective evidence of unexpected results, the thickness can be viewed as a variable which achieves the recognized result of delivering active agent to the patient over a determined length of time based on the thickness. The optimum or workable range of thickness can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized thickness nonobvious.
The prior art above accordingly renders obvious instant claims 1, 3, 19-20, and 23.

Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 7-8 of their remarks, that the adhesive of the claims provides increased oxymorphone flux compared to the adhesive of Kyodonieus. 
In response, as described above, the Applicant has provided some evidence that some acrylate adhesives comprising hydroxyl groups have better drug flux than some acrylate adhesives comprising carboxyl groups or no groups. However, these data are not sufficient in establishing an unexpected result over an entire class of compounds. The Applicant has shown higher efficacy (drug flux) when using hydroxylated adhesives over other adhesives but has not provided evidence that said observation is unexpected. It is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02). Even if the data in Table 1 were evidence of an unexpected result, the instant claims are not commensurate in scope with the data presented. Table 1 compares compositions wherein oxymorphone was used in 3%. The amount of adhesive, however, is unknown and not disclosed in the specification, therefore there is no way to determine if the recited results are seen across the entire range of 92-94% adhesive. There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.”); In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990). That being said, Kydonieus in view of Henckel teach that the various DURO-TAK adhesives are all useful as transdermal pressure sensitive adhesives and, despite some differences in properties, are obvious to replace for one another in a transdermal patch preparation. It is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).

The Applicant argues, on page 8, that the scope of claim 1 has been limited in the present claims.
In response, although the ranges and species in claim 1 have been limited, the data is still not commensurate in scope as described above. In short, the amount of adhesive in the data is undefined and only one adhesive is used but the claim is broad to a range of concentrations and a variety of different adhesives that fall within a genus. As such, the above rejection is maintained despite the narrowing of claim 1.

The Applicant argues, on page 8 of their remarks, that all of the examples in Kydonieus include a conjugate and an alkalinizing agent, and because of said agents there is simply not enough capacity for the agents in claim 1.
In response, the Applicant is erroneously pointing to narrow embodiments expressly disclosed within the prior art reference as representing the sum total of information conveyed by each. Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments (see MPEP § 2123). To that end, Kydonieus teaches that the opioid antagonist conjugate can be used in up to 40% which includes as low as 0.1% (col 3, lns 15-53). In addition, the alkalinizing agent is used in “small amounts” (col 4, lns 59-67). Interpreting “small amounts” as being <2%, the prior art does not require any more than approximately 2.1% of these agents, thus leaving 97.9% for the other agents.

Conclusion
                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613